PER CURIAM
The trial court ordered that appellant be involuntarily committed because she is mentally ill, specifically here, that she suffers from a mental disorder that makes her dangerous to others. ORS 426.005(l)(d). On appeal, appellant argues that there is insufficient evidence to support the order of involuntary commitment. The state concedes the insufficiency of the evidence. On de novo review, State v. O’Neill, 274 Or 59, 61, 545 P2d 97 (1976), we agree that the evidence is not clear and convincing that appellant is mentally ill on the alleged basis.
Reversed.